Appellant was convicted of the crime of selling liquor, and sentenced to one year in the penitentiary. No brief has been filed in her behalf. The first three assignments of error in the motion for a new trial challenge the sufficiency of the evidence. We have read all the evidence given as abstracted by the Attorney General's Assistant, and find it ample to support the verdict. It appears that two indictments, one in August and one in November, were returned against appellant, both charging the crime of selling liquor, and that appellant objected to a trial on the November indictment. The court required the State to elect, and it elected to try on the August indictment, so she is in no position to complain. *Page 593 
She also moved for a continuance, because certain of her witnesses for whom attachments were issued could not be had. The motion did not comply with the requirements of the statute, 1270, C.  M. Digest, and the court was therefore justified in overruling the motion.
Another assignment is that the court erred in permitting the State's witness, Gover, deputy sheriff, to testify that he had information that appellant had liquor at her home, and found a small quantity by a search; also similar testimony even by the sheriff. We think the testimony was competent as tending to show the nature of the business in which appellant was engaged. Herren v. State, 169 Ark. 636; Lynn v. State, 169 Ark. 880.
The last assignment relates to certain instructions, which we find unobjectionable. We do not set them out and comment on them separately, as it could serve no useful purpose. The court fully and fairly instructed the jury, and the evidence was amply sufficient to support the verdict. The judgment is accordingly affirmed.